Relator was indicted by the grand jury of Potter County, charged with murder. He sued out a writ of habeas corpus before Hon. J.N. Browning, judge of the District Court, praying that he be granted bail. After hearing the evidence the court remanded relator to the custody of the sheriff, from which judgment he prosecutes this appeal.
Able counsel appeared in this court in behalf of the relator and for the State, and have filed briefs evidencing research, study and thought, and to each of which we have given much attention. However, after a careful study of the record, we have arrived at the *Page 37 
conclusion that the court was in error in refusing relator bail, and the judgment is reversed.
Bail is granted in the sum of $20,000.
Bail granted.